Citation Nr: 1125969	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-28 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for residuals of a left knee injury, diagnosed as status post arthroscopy for medial meniscectomy, left knee, with osteochondritis dessicans, femoral condyle, left knee.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to August 1975, and from February 2003 to September 2003.  Additionally, the Veteran served in the Army National Guard of Connecticut and as a Reserve of the Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 RO decision, which denied an application to reopen a previously denied claim for service connection for residuals of a left knee injury, diagnosed as status post arthroscopy for medial meniscectomy, left knee, with osteochondritis dessicans, femoral condyle, left knee.

This issue was remanded by the Board for further development in September 2010.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

In February 2010, a local hearing was held before a Decision Review Officer at the Hartford, Connecticut, RO.  In December 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Hartford, Connecticut RO.  Transcripts of these proceedings have been associated with the claims folder.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.  

FINDINGS OF FACT

1.  By a RO decision dated in April 2004, the Veteran's claim of service connection for a left knee disability was denied on the basis that there was no evidence that the condition permanently worsened as a result of service. 

2.  Evidence received since the April 2004 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.

3.  There is clear and unmistakable evidence demonstrating that the Veteran had a left knee disability prior to his entry into his second period of active military service; however, the evidence does not clearly and unmistakably show that the Veteran's pre-existing disability was not aggravated by military service.


CONCLUSIONS OF LAW

1.  The April 2004 RO decision denying the Veteran's claim of service connection for a left knee disability is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a left knee disability has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Service connection for a left knee disability is warranted.  See 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); VAOPGCPREC 3-03 (July 16, 2003); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a left knee disability, the benefit sought on appeal has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2010).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a left knee injury, diagnosed as status post arthroscopy for medial meniscectomy, left knee, with osteochondritis dessicans, femoral condyle, left knee.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran was denied service connection for residuals of a left knee injury, diagnosed as status post arthroscopy for medial meniscectomy, left knee, with osteochondritis dessicans, femoral condyle, left knee in an April 2004 RO decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).  The Veteran was notified of the April 2004 RO decision via an April 9, 2004, letter.  He did not file a timely appeal.  Therefore, the April 2004 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).   

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the April 2004 denial was that there was no evidence that the condition permanently worsened as a result of service.  At the time of this denial, service treatment records, VA and private medical records, and statements submitted by the Veteran were considered. 

The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran, statements submitted by fellow service members, and VA medical records.

With regard to the statements submitted by fellow service members, the Board notes that a fellow service member indicated in a July 2010 statement that he served with the Veteran in 2003.  This service member recalled that the Veteran aggravated the injury to his left knee while on a six mile force road march.  The service member indicated that he and other soldiers brought the Veteran ice bags to keep the swelling down.  He indicated that they were told to keep this a secret, as it would affect their unit's ability to get deployed to Iraq.  Leadership kept the Veteran from any physical training so as not to aggravate his knee.  He further recalled that, while in Kuwait, the Veteran injured his knee again while running and had to be carried to the Aid Station.  Leadership told the unit that, if they informed anyone about their injuries, they would be stuck at Fort Drum for a long time.  He claims that they were instructed to wait until they returned home to complain of anything, and some soldiers were chastised for wanting to get medical treatment.

The Board notes that a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the aforementioned service member is not competent to offer a medical opinion on the etiology of the Veteran's left knee disability, he is competent to testify that he remembers the Veteran complaining of injury to his knee in service and witnessed him attempting to get medical treatment for this disability.  He is also competent to report that soldiers in their unit were specifically told not to complain of injuries.  Therefore, as the newly submitted lay evidence addresses the issue of whether the Veteran suffered injury to his left knee in service, and, thus, speaks to the possibility that the Veteran's left knee condition could have been permanently worsened as a result of service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.  The Board will now turn to evaluating the merits of his claim.

The Veteran is claiming entitlement to service connection for a left knee disability.  Specifically, the Veteran has asserted that he had a pre-existing left knee disability that was aggravated during his active duty service from February 2003 to September 2003.  At the December 2010 hearing, the Veteran asserted that he injured his left knee while at Fort Drum prior to deployment to Iraq.  He contended that he was deployed anyway, and, while overseas, he injured his knee further.      
Prior to the Veteran's second period of active duty service in 2003, the Veteran was treated for left knee complaints.  In an April 2000 private treatment record from The Orthopaedic Group, L.L.C., the Veteran was noted as having pain in his left knee that began when he was practicing for the two-mile Army Reserve run about 3 weeks prior.  It was noted that he originally injured his knee about 15 years ago while skiing.  In an October 2001 private treatment record from this facility, it was recommended that the Veteran waive the two-mile run for the Army fitness test due to his left knee complaints.  This physician noted that the Veteran had reached maximum medical improvement.  It was noted that his physical profile limits running, hopping, and high jumping only, and that these restrictions and recommendations were permanent.

A review of the service treatment records reveals that the Veteran was placed on a permanent profile for his left knee on December 3, 2002.  His limitations were listed to include no crawling, stooping, running, jumping, marching, or standing for long periods of time.  In a May 21, 2003, service treatment record, the Veteran was treated for left knee complaints.  In this record, the Veteran was noted as having a sharp left knee pain for 2 years since surgery.  He was directed to continue Motrin and ice his knee.  He was restricted from running, jumping, and hopping for 2 weeks.  A Medical Evaluation Board was also recommended.  In a May 2003 Post-Deployment Health Assessment, the Veteran reported that his health had gotten worse during his deployment in that his left knee condition worsened.  

In light of the fact that it was specifically noted in an October 2001 private treatment record that the Veteran's left knee had reached maximum medical improvement and restrictions regarding running were permanent, and the Veteran was placed on a permanent profile for his left knee in December 2002, the Board finds that there is clear and unmistakable evidence that the Veteran had a left knee disability that preexisted his 2003 period of active duty service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut the presumption 
of soundness, there must also be clear and unmistakable evidence that the disorder was not aggravated during service. 
With regard to a current disability, the claims file reflects that the Veteran has complained in recent VA treatment records of left knee pain.  In an October 2008 VA treatment record, the Veteran was noted as having left knee pain and degenerative joint disease, as well as being status post medial meniscotomy via arthroscopy.

The Board also notes that the Veteran underwent a VA examination in January 2004.  The examiner reviewed the Veteran's electronic medical records and noted that the Veteran was recently deployed to Iraq from March 2003 to May 2003.  The examiner noted that the Veteran had a medial meniscectomy in December 2000 for previous injuries related to skiing.  The Veteran reported that, just before his Iraq deployment, he only had infrequent 2/10 knee pain/ache that occurred during wet/damp weather.  He did not require specific pain medication at the time.  He also had permanent profile of no running and jumping for his Iraq tour of duty.  The Veteran reported that, in May 2003, their "ammo dump" was blown up and he reported running as fast as he could, which caused his left knee to hurt and swell up.  The Veteran reported that, since this period of service, he has had intermittent but daily left knee pain.  Upon review of the electronic records, examination of the Veteran, and consideration of his assertions, the examiner diagnosed the Veteran with service-aggravated knee pain from previous left medial meniscus repair, with mild effusion on x-ray but none noted clinically.  The examiner also noted some loss of range of motion with pain.

In a November 2003 VA treatment record, the Veteran indicated that he went to Iraq with a problematic knee, as he was reluctant to end his National Guard service by opting out of Iraq for the problem.  The Veteran reported running for cover when an "ammo dump" near his site was blown up and falling to his knee.

As noted above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the disorder was not aggravated during service.  In light of the fact that it was specifically noted in an October 2001 private treatment record that the Veteran's left knee had reached maximum medical improvement and restrictions regarding running were permanent; the Veteran was placed on a permanent profile for his left knee in December 2002; a May 21, 2003, service treatment record, reflected treatment for left knee complaints and recommended a Medical Evaluation Board; the Veteran indicated in a May 2003 Post-Deployment Health Assessment record that his left knee had worsened during deployment; the Veteran was diagnosed at the January 2004 VA examination with service-aggravated knee pain; he has a current diagnosis of left knee pain with degenerative joint disease; and he reported at the January 2004 VA examination that he observed an increase in his left knee symptoms during his 2003 active duty service, an observation that he is competent to make; it cannot reasonably be said that, when viewed in its totality, there is clear and unmistakable evidence that the Veteran's pre-existing left knee disability was not aggravated by service.  See VAOPGCPREC 3-2003. 

Therefore, the Board must find that the Veteran's left knee disability is the result of aggravation during military service of a preexisting disability.  Thus, entitlement to service connection is warranted.



















ORDER

As new and material evidence has been submitted regarding the claim of service connection for residuals of a left knee injury, diagnosed as status post arthroscopy for medial meniscectomy, left knee, with osteochondritis dessicans, femoral condyle, left knee, the Veteran's claim is reopened.  To this extent, the appeal is granted.

Entitlement to service connection for residuals of a left knee injury, diagnosed as status post arthroscopy for medial meniscectomy, left knee, with osteochondritis dessicans, femoral condyle, left knee is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


